UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7547



CORNELIUS TUCKER, JR.,

                                            Plaintiff - Appellant,

         versus

LIEUTENANT MUNN,

                                             Defendant - Appellee,

         and

SERGEANT GRIMES; J. B. FRENCH, Warden; T.
ROYAL, Nurse; REGINA BROOKS, Parole Analyst;
PAROLE COMMISSION,

                                                       Defendants.



                            No. 96-6122


CORNELIUS TUCKER, JR.,

                                            Plaintiff - Appellant,

         versus


LIEUTENANT MUNN,

                                             Defendant - Appellee,

         and
SERGEANT GRIMES; J. B. FRENCH, Warden; T.
ROYAL, Nurse; REGINA BROOKS, Parole Analyst;
PAROLE COMMISSION,

                                                        Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-95-656-5-BR)


Submitted:   June 20, 1996                 Decided:   June 27, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


No. 95-7547 affirmed and No. 96-6122 affirmed as modified by
unpublished per curiam opinion.


Cornelius Tucker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 95-7547, Appellant appeals the district court's order

denying his myriad pre-trial motions. Finding no abuse of discre-

tion, we affirm on the reasoning of the district court. Tucker v.
Munn, No. CA-95-656-5-BR (E.D.N.C. Sept. 7, 1995).

     In No. 96-6122, Appellant appeals the district court's final

order dismissing this 42 U.S.C. § 1983 (1988) complaint. The dis-

trict court assessed a filing fee in accordance with Evans v.

Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153

(1982), and dismissed the case when Appellant failed to comply with

the fee order. Again, we find no abuse of discretion. We modify the

district court's order to reflect that the dismissal was without
prejudice, and affirm as so modified. See 28 U.S.C. § 2106 (1988).
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                              No. 95-7547 - AFFIRMED

                              No. 96-6122 - AFFIRMED AS MODIFIED




                                3